DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “further contains one or more of Zr: 0.1 to 2.8%, Ti: 0.1 to 2.6% and an additional element, and the balance is Fe and inevitable impurities, and the additional element contains one or more of Zr, Ti, Ta, and Hf”, which renders the claim indefinite. It is unclear if this limitation is requiring just one or more of Zr, Ti, Ta, and Hf, or one or more of Zr and Ti, plus an additional element, because “additional” would seem to indicate that an additional element in addition to “one or more” is required. Furthermore “the additional element contains one or more of Zr, Ti, Ta, and Hf” would appear redundant, because “further contains one or more of Zr: 0.1 to 2.8%, Ti: 0.1 to 2.6%” already recites Zr and Ti. Would the scope of claim 4 include a case where Ti: 0.1 to 2.6% is chosen, along with additional Ti as the “additional element” (which would potentially increase the Ti content to above 2.6%)? 
For the purposes of examination, claim 4 is given the broadest reasonable interpretation wherein the limitation “further contains one or more of Zr: 0.1 to 2.8%, Ti: 0.1 to 2.6% and an additional element, and the balance is Fe and inevitable impurities, and the additional element contains one or more of Zr, Ti, Ta, and Hf” is interpreted as --further contains one or more of Zr: 0.1 to 2.8%, Ti: 0.1 to 2.6%, Ta, and Hf, and the balance is Fe and inevitable impurities—or simply -- further contains one or more of Zr, Ti, Ta, and Hf, and the balance is Fe and inevitable impurities--, since claim 5 recites the percentages. In the case that the limitation is interpreted as --further contains one or more of Zr: 0.1 to 2.8%, Ti: 0.1 to 2.6%, Ta, and Hf, and the balance is Fe and inevitable impurities—, claim 5 would be subject to a rejection under 35 U.S.C. 112(d), as claim 5 recites a broader Ti range of 0.1 to 2.8%.
Claims 5-8 are dependent on claim 4 and are thus also rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Boer et al. (WO 2019/114874), hereinafter “De Boer,” wherein an English machine translation is used and cited herein.
Regarding claims 1-2 and 4-8, De Boer teaches an austenitic steel ([0130]) with a Cr content of 15-25 mass% (Abstract), which is considered stainless due to the high Cr content. De Boer is silent as to the microstructure recited in claims 1-2 and 7-8. However, De Boer teaches a chemical composition containing, in wt.%, Cr: 15 - 25 %, Ni: 10 - 20 %, Si: 0.1 - 1.0%, Mo: maximum 0.3 %, Mn: 0.5 - 2.0 %, C: > 0.02 - 0.40 %, O: maximum 0.1 %, N: maximum 0.1 %, Ti: 0.01 - 3.0 %, and a balance of Fe and impurities (Abstract), which overlaps with the compositions recited in claims 4-6. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed. Furthermore, De Boer teaches a method of making comprising powder additive manufacturing by means of a laser ([0151]), which is substantially similar to the process described in [0015] and [0034] of the instant specification, which comprises powder additive manufacturing using a laser. Thus, one of ordinary skill in the art would expect the steel of De Boer to have the microstructure recited in claims 1-2 and 7-8, as De Boer teaches an overlapping composition and substantially similar process of making. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered.
Applicant argues that the previous objections to the claims, rejections under 35 U.S.C. 112(a) and rejections under 35 U.S.C. 112(b) are moot in light of the arguments and amendments to the claims. In response, the previous objections, rejections under 35 U.S.C. 112(a) and rejections under 35 U.S.C. 112(b) of claims 1-2 are withdrawn. However, claims 4-8 are still rejected under 35 U.S.C. 112(b), as set forth above. 
Applicant argues regarding the 35 U.S.C. 103 rejection over De Boer (WO 2019/114874) that De Boer does not disclose or suggest “an average crystal grain size of an entirety of the mixed grain structure is 5.0 µm or less”, as required by claim 1. 
In response, Examiner notes that De Boer is silent as to the microstructure recited in claims 1-2 and 7-8. However, De Boer teaches a chemical composition containing, in wt.%, Cr: 15 - 25 %, Ni: 10 - 20 %, Si: 0.1 - 1.0%, Mo: maximum 0.3 %, Mn: 0.5 - 2.0 %, C: > 0.02 - 0.40 %, O: maximum 0.1 %, N: maximum 0.1 %, Ti: 0.01 - 3.0 %, and a balance of Fe and impurities (Abstract), which overlaps with the compositions recited in claims 4-6. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed. Furthermore, De Boer teaches a method of making comprising powder additive manufacturing by means of a laser ([0151]), which is substantially similar to the process described in [0015] and [0034] of the instant specification, which comprises powder additive manufacturing using a laser. Thus, one of ordinary skill in the art would expect the steel of De Boer to have the microstructure recited in claims 1-2 and 7-8, including “an average crystal grain size of an entirety of the mixed grain structure is 5.0 µm or less”, as De Boer teaches an overlapping composition and substantially similar process of making. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §21
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734